Citation Nr: 1604593	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-38 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that the RO adjudicated the Veteran's claim as entitlement to service connection for an anxiety disorder.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Accordingly, the issue has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

Following a February 2014 VA psychiatric examination, the examiner opined     that since the Veteran did not seek psychiatric care until 1997, 41 years after his discharge and the events that led to his service-connected nasal polyps, there is no temporal relationship between his anxiety disorder and his service-connected disabilities.  

Although secondary service connection may be established if the secondary condition was caused by a service-connected disability, it may also be established for the degree of disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2015), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing   the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2015).

As an aggravation opinion has not been obtained, the claim must be remanded to obtain such.

The record indicates that the Veteran received disability benefits from the Social Security Administration (SSA) to include consideration of a psychiatric disorder.  While the SSA decision is of record, it does not appear that the medical records considered in that decision have been associated with the claims file.  Accordingly, such records should be requested on remand.  Updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records dating from August  2014 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. Request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. After the above has been completed to the extent possible, schedule the Veteran for a psychiatric examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater)  that a diagnosed psychiatric disability has been  caused by a service-connected disability (nasal polyps with pansinusitis, loss of smell, tinnitus,     and hypogeusia).  Please explain why or why not.  

b. If not caused by a service-connected disability,   please provide an opinion as to whether it is at least  as likely as not (50 percent probability or greater)   that a diagnosed psychiatric disability has been  permanently worsened beyond normal progression   (as opposed to temporary exacerbations of symptoms) by a service-connected disability (nasal polyps with pansinusitis, loss of smell, tinnitus, and hypogeusia).  Please explain why or why not.

c. If the examiner finds that a psychiatric disability has been permanently worsened beyond normal progression (aggravated) by a service connected disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the psychiatric disability that is attributed to service-connected disability.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought   on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

